Citation Nr: 1712486	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  13-14 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether the reduction of the disability rating assigned for lumbar spine degenerative joint and disc disease from 30 percent to 20 percent effective on February 1, 2014, was proper.

2.  Entitlement to an increased evaluation for lumbar spine degenerative joint and disc disease.

3.  Entitlement to an increased evaluation for right knee degenerative joint disease, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for left knee degenerative joint disease, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and SS


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to July 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri and North Little Rock, Arkansas.  This case was previously before the Board in June 2015.

A Board hearing was held before the undersigned Veterans Law Judge (VLJ) at the RO in Little Rock, Arkansas in February 2014.  A transcript of the hearing is of record.

The June 2015 Board decision denied, in pertinent part, an increased rating in excess of 10 percent for the Veteran's left knee and right knee disabilities.  The Veteran appealed the June 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  An August 2016 Amended Joint Motion for Partial Remand requested that the Court vacate that part of the June 2015 Board decision that denied increased disability ratings for the Veteran's left knee and right knee disabilities.  In August 2016, the Court issued an Order that granted the Joint Motion.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.

The issues other than whether the reduction of the disability rating assigned for lumbar spine degenerative joint and disc disease was proper are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The April 2011 VA examination was inadequate for the purposes of reducing the evaluation assigned for the Veteran's service-connected low back disability.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's service-connected lumbar spine disability was not proper, and the 30 percent disability evaluation is restored, effective February 1, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An August 1999 RO decision granted the Veteran service connection for L5-S1 degenerative joint disease and assigned a disability rating of 10 percent, effective August 1, 1998.  An April 2005 rating decision increased the rating for the Veteran's low back to 20 percent, effective November 30, 2004, and a September 2005 rating decision increased the rating for the Veteran's low back to 30 percent, also effective November 30, 2004.  A June 2013 rating decision proposed a rating reduction for the Veteran's low back disability from 30 percent disabling to 20 percent, and a November 2013 RO decision reduced the rating for the Veteran's service-connected low back disability from 30 percent to 20 percent, effective February 1, 2014.

In rating reduction cases dealing with ratings in effect for 5 years or more, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the 30 percent low back disability rating had been in effect more than five years before the reduction took effect.  

Additionally, each disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  Furthermore, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  38 C.F.R. § 4.13.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); 38 C.F.R. 
§§ 4.2, 4.10.  A rating reduction is warranted only where the evidence contains thorough medical examinations demonstrating an actual improvement in disability. 38 C.F.R. § 4.13.  Finally, reduction based on an examination that failed to consider the evidence of record is inadequate because the disability was not viewed in relation to its history.  Tucker v. Derwinski, 2 Vet. App. 201 (1992).

With these considerations in mind, the Board will review the matters of the low back in relation to its history and whether improvement in the low back disability reflects improvement in ability to function under ordinary conditions of life and work.

In reducing the Veteran's low back rating in the November 2013 rating decision, the RO relied on the findings of an April 2011 VA examination.  The April 2011 VA examination report indicates that the Veteran's claims file was not present for review by the examiner.  Clinical findings indicate lumbar spine forward flexion to 65 degrees, compared to the 70 degrees the Veteran had on an April 2005 VA examination (the examination which was relied upon by the RO in September 2005 to increase the Veteran's low back disability to 30 percent from 20 percent).  Acknowledging that the September 2005 RO decision appears to have misinterpreted clinical findings, the fact remains that there is no significant improvement in range of motion testing of the lumbar spine between the two examinations.  While range of motion is only one aspect of the disability picture, range of motion is the key clinical finding used in rating lumbar spine disability.  Just as significant as the non-improvement in the Veteran's lumbar spine forward flexion is the fact that the April 2011 VA examiner did not address whether any such improvement represented improvement in the Veteran's ability to function under the ordinary conditions of work.  This topic was not discussed by the April 2011 examiner or in the November 2013 RO decision.

In sum, the Veteran's low back disability in relation to its history was not reviewed by the April 2011 VA examiner, and whether improvement in the low back disability reflected improvement in the Veteran's ability to function under ordinary conditions of life and work was also not addressed.  Based on the foregoing, the Board finds that the reduction in the evaluation for service-connected low back disability was improper, and the 30 percent disability evaluation is restored, effective February 1, 2014.


ORDER

The 30 percent disability evaluation for the Veteran's service-connected lumbar spine degenerative joint and disc disease is restored, effective February 1, 2014, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

Remand is required regarding the issues of entitlement to an increased evaluation for lumbar spine degenerative joint and disc disease, and entitlement to an increased evaluation for left and right knee degenerative joint disease.  Although more recent VA examinations for those disabilities have been conducted in August 2016 December 2012, recent case law renders those examinations inadequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (providing that regulations require joint examinations test for pain on active and passive motion and in weight-bearing and non-weight-bearing).  For example, the Board notes that findings from that examination appear insufficient to assess the Veteran's spine and knees in passive motion.  Accordingly, the Veteran should be afforded another VA examination.

Based on the foregoing, the Board will defer consideration of the issue of entitlement to a TDIU as such must be readjudicated by the AOJ prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after October 18, 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected lumbar spine disability and left and right knee disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaires.  Additionally, the examiner must test the range of the back and knees motion in active and passive motion and in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, including entitlement to a TDIU.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


